Citation Nr: 0709653	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-34 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
postoperative status left hemilaminectomy and disc excision 
for herniated nucleus pulposus L5-S1.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple myeloma, loss of left mandible ramus. 

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple myeloma, loss of sensation left side of 
face. 

5.  Entitlement to a compensable evaluation for multiple 
myeloma. 

6.  Entitlement to service connection for asbestosis. 

7.  Entitlement to service connection for peripheral vascular 
disease. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from August 1955 to April 
1976. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a  June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran testified at a hearing before the 
undersigned Judge at the RO in December 2006.  At the 
hearing, the veteran submitted additional medical evidence, 
along with a statement waiving initial consideration of the 
evidence by the RO.  

The issues of entitlement to an evaluation in excess of 20 
percent for postoperative status left hemilaminectomy and 
disc excision for herniated nucleus pulposus L5-S1;  
entitlement to an evaluation in excess of 10 percent for 
residuals of multiple myeloma, loss of left mandible ramus; 
entitlement to an evaluation in excess of 10 percent for 
residuals of multiple myeloma, loss of sensation left side of 
face; entitlement to a compensable evaluation for multiple 
myeloma and; entitlement to 


service connection for peripheral vascular disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  PTSD is manifested by chronic sleep impairment, but no 
clinical findings of chronic depressed mood, anxiety, 
suspiciousness, panic attacks, or mild memory loss 
attributable to PTSD.  

2.  The veteran has not been diagnosed with asbestosis, or 
with any other disease linked to asbestos exposure.



CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, Part 4, 4.130, Diagnostic Code 9411 (2006).

2.  Criteria for service connection for asbestosis have not 
been met.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a January 2003 letter.  The January 
2003 letter informed the veteran to send any pertinent 
evidence in his possession, informed him of the evidence 
required to substantiate the claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains a hearing 
transcript, lay statements, VA outpatient treatment records, 
VA examination reports, private treatment records, and the 
veteran's service medical records and DD214.  The Board finds 
that VA has satisfied its duty to notify and to assist.  All 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Ratings

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

PTSD

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006).  
A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. Part 4, including 
§ 4.130 and Code 9440.

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126 
(2006).

In the rating action on appeal, the RO granted service 
connection and assigned a noncompensable rating for PTSD, 
effective from January 2001.  By a March 2003 rating action, 
the RO increased the rating to the current level of 10 
percent and a July 2004 rating action made the increase 
effective from January 2001, the effective date of the grant 
of service connection.  

Applying the rating criteria to the facts, as explained 
below, the evidence of record simply does not demonstrate the 
symptomatology required for an increased compensation under 
Diagnostic Code 9411 at any time during the appeal period.  
More specifically, it is not shown that there is reduced 
reliability and productivity due to such symptoms of PTSD as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), or mild memory loss (such as 
forgetting names, directions, and recent events).  

Pertinent records include an April 2001 VA consultation 
report where the veteran was evaluated for PTSD with 
complaints of nightmares.  The veteran indicated that his 
nightmares have occurred since Vietnam, but were more 
frequent of late and consisted of flashbacks.  Evaluation 
indicated that the veteran was alert, cooperative, friendly 
and well-oriented.  He had no overt delusions or 
hallucination.  The veteran denied having any depression or 
anxiety.  The diagnosis was PTSD, mild to moderate.  

A February 2003 VA examination report revealed complaints of 
nightmares and difficulty sleeping.  He also complained of 
intrusive thoughts, anxiety, and depressed mood.  Evaluation 
indicated that the veteran was polite and cooperative.  He 
was not in acute distress.  His affect was appropriate and 
unconstricted.  His mood appeared to be within normal limits.  
He was alert, oriented, relevant, and coherent.  There was no 
evident signs of psychosis.  The veteran related his 
experiences, problems, and symptoms in an apparently candid 
and sincere manner.  

Although the veteran complained of depressed mood and 
anxiety, these symptoms were not shown on the February 2003 
VA evaluation and not otherwise demonstrated in the private 
medical records through October 2006.  In fact, the veteran's 
mood was found to be within normal limits on VA evaluation in 
February 2003.  The private medical records submitted by the 
veteran indicated that evaluations in October 2003 and June 
2005 specifically noted that the veteran was in a good mood.  
Chronic mood disturbances and anxiety were not shown in these 
records. 

The medical evidence consistently reported the veteran's 
nightmares and difficulty sleeping.  However, chronic sleep 
impairment is the only symptom exhibited by the veteran that 
is under the 30 percent criteria.  As such, the overall 
symptomatology more closely approximates a 10 percent 
evaluation.  Finally, the Global Assessment of Functioning 
(GAF) score at the February 2003 VA examination of 55, 
representing moderate impairment of functioning (See "DSM-
IV," American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition) is not 
indicative of disability due to PTSD which would warrant 
increased compensation.  In short, an initial evaluation in 
excess of 10 percent for PTSD is not warranted.

Extraschedular

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  Such factors for an 
extraschedular rating are not present in the instant case.

III.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Asbestosis

The veteran testified that he served in a construction 
battalion constructing buildings using asbestos, asbestos 
siding, and asbestos insulation.  He asserted that he was 
diagnosed with scarring of the lungs in 1999 at the time he 
had his aneurysm surgery.  (T. 5).

Upon review, the veteran has never been diagnosed with either 
asbestosis or with another disease linked to asbestos 
exposure.  Private hospital records dated in December 1991 
showed admission for complaints of chest pain.  Chest x-ray 
in December 1991 showed normal ventilation lung scar.  Chest 
x-ray dated in January 1992 was also normal.  

An April 1999 hospital summary report revealed prominent 
abdominal aortic pulsation on clinical evaluation.  He was 
diagnosed with large abdominal aortic aneurysm.  Past medical 
history included nonsustained ventricular tachycardia, 
possible early dilated cardiomyopathy with an ejection 
fraction of 50 percent; chronic obstructive pulmonary 
disease, and hyperlipidemia.  It was noted that he quit 
smoking in 1991 and denied alcohol and caffeine use.  An 
April 1999 x-ray findings revealed interstitial scarring and 
discoid atelectasis seen on the lung basis bilaterally.  The 
diagnosis was scarring and discoid atelectasis in both lung 
bases with the appearance of a discrete rodular density on 
the lateral chest radiograph.    CT scan indicated no 
evidence of pulmonary nodules.  Pulmonary function testing 
was normal.  Four more x-ray reports dated in April 1999 
indicated that the veteran had bibasilar discoid atelectasis, 
probable bilateral pleural effusions, and hypo aeration.  

The private medical records did not include any diagnosis of 
asbestosis, or link any disease to asbestos exposure.  VA 
evaluation performed in July 2001 noted that the lungs were 
clear to auscultation and percussion bilaterally without any 
rales or rhonchi.  Again, no asbestosis was diagnosed, or a 
linking of any disease to asbestos exposure.   

While the veteran may have been exposed to asbestos during 
service, he has not been diagnosed with a disability related 
to asbestos exposure; and, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent evidence of a 
symptoms or a current diagnosed disability of asbestosis, the 
duty to assist does not include providing a medical 
examination and obtaining a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the veteran's claim of 
entitlement to service connection for asbestosis is denied.

IV.  Conclusion

The preponderance of the evidence is against entitlement to 
an initial evaluation in excess of 10 percent for post-
traumatic stress disorder and his service connection claim 
for asbestosis.  As such, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran; the benefit-of-the- doubt rule is 
not applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for post-
traumatic stress disorder is denied.

Service connection for asbestosis is denied.


REMAND

Unfortunately, a remand is required in this case.  Further 
development is required for the increased evaluation claim 
involving postoperative status left hemilaminectomy and disc 
excision for herniated nucleus pulposus L5-S1 and the service 
connection claim for peripheral vascular disease.  

A July 2001 VA physician diagnosed peripheral vascular 
disease with status post left femoral-popliteal bypass in 
1999.  The physician noted decreased sensory perception to 
sharp and dull sensation of the lower extremities on 
examination.  The Board notes that symptoms of resultant 
decreased sensory level on the back of both legs were noted 
in the service medical records, specifically a January 1976 
clinical examination of the lower spine.   The record does 
not show whether the in-service clinical findings are related 
to the veteran's current diagnosis of peripheral vascular 
disease, or are unrelated symptoms from separate 
disabilities, specifically his service-connected 
postoperative status left hemilaminectomy and disc excision 
for herniated nucleus pulposus L5-S1.  Thus, an examination 
is required before adjudication on the merits of both the 
service connection and increased rating claims.    

In a June 1976 rating decision, the veteran was service-
connected for multiple myeloma with involvement of left 
mandibular ramus and parietal skull and assigned a 30 percent 
rating.  In January 2001, the veteran applied for an 
increased evaluation.  In a June 2002 rating decision, the RO 
reduced the veteran's assigned rating to noncompensable.  In 
a March 2003 rating decision, the RO assigned three separate 
ratings for his multiple myeloma as follows: a 10 percent 
rating for residuals of multiple myeloma, loss of mandible 
ramus; a 10 percent rating for residuals of multiple myeloma, 
loss of sensation left side of fact and: a noncompensable 
rating for multiple myeloma.  

It appears that the June 2002 and March 2003 rating decisions 
were essentially a reduction in the 30 percent evaluation 
assigned in the June 1976 rating decision.  In the June 2002 
decision, the RO noted that the veteran had been evaluated at 
the 30 percent level, but had not been paid benefits.  The 
Board directs the RO to address the issue of whether the 
evaluation at 30 percent disabling for multiple myeloma with 
involvement of left mandibular ramus and parietal skull was 
properly reduced to two separate 10 percent evaluations and 
one noncompensable rating.  38 C.F.R. § 3.105 (2006).  
Moreover, the Board directs the RO to address the application 
of 38 C.F.R. §§ 3.105 and 3.951.

The question of increased ratings for the residuals of 
multiple myeloma, loss of left mandible ramus, residuals of 
multiple myeloma, loss of sensation left side of face, and 
multiple myeloma on appeal are contingent on whether the 
evaluation at 30 percent disabling for multiple myeloma with 
involvement of left mandibular ramus and parietal skull was 
properly reduced.  Accordingly, those issues should be held 
in abeyance pending the requested development of the 
reduction claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination to determine the current 
nature and likely etiology of any 
demonstrated peripheral vascular disease 
and the current severity of the service-
connected postoperative status left 
hemilaminectomy and disc excision for 
herniated nucleus pulposus L5-S1.  All 
indicated testing in this regard should be 
performed and the claims folder should be 
made available to the examiner for review.  
The examiner should elicit a detailed 
account from the veteran of the problems 
he had with his lower extremities during 
service, as well as the continuing 
problems he had thereafter.  

Based on examination and a review of the 
claims folder, the examiner is requested 
to do the following:

a.  Express an opinion as to whether it is 
at least as likely as not that any 
demonstrated peripheral vascular disease 
is the result of disease or injury in 
service, as claimed by the veteran.  

b.  If any currently demonstrated 
peripheral vascular disease it is not 
found to be due to service, the examiner 
is asked to express an opinion as to 
whether it is at least as likely as not 
any demonstrated peripheral vascular 
disease is related a service-connected 
disability, including the veteran's 
postoperative status left hemilaminectomy 
and disc excision for herniated nucleus 
pulposus L5-S1, or residuals of multiple 
myeloma.    

c.  describe all current symptoms related 
to the service-connected postoperative 
status left hemilaminectomy and disc 
excision for herniated nucleus pulposus 
L5-S1.  In addition, based on examination 
and a review of the case, the examiner is 
requested to express an opinion as to 
whether any neurological findings 
associated with the lower extremities are 
direct symptoms of his service-connected.

2.  Thereafter, re-adjudicate the issues, 
including the issues of entitlement to an 
evaluation in excess of 10 percent for 
residuals of multiple myeloma, loss of 
left mandible ramus. entitlement to an 
evaluation in excess of 10 percent for 
residuals of multiple myeloma, loss of 
sensation left side of face, entitlement 
to a compensable evaluation for multiple 
myeloma, with specific consideration as to 
whether the June 2002 rating action was a 
reduction, and if so, whether that 
reduction was proper.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  An appropriate period of 
time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


